                                  Case 20-12168-CSS                     Doc 1       Filed 09/14/20            Page 1 of 20



Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Town Sports International, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  399 Executive Blvd.,
                                  Elmsford, NY 10523
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Westchester                                                       Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.townsportsinternational.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




     3.   267368
                                       Case 20-12168-CSS                  Doc 1         Filed 09/14/20              Page 2 of 20
Debtor    Town Sports International, LLC                                                                 Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                               Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               Railroad (as defined in 11 U.S.C. § 101(44))
                                               Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                               None of the above

                                        B. Check all that apply
                                               Tax-exempt entity (as described in 26 U.S.C. §501)
                                               Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                               Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7139

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                               Chapter 7
     debtor filing?
                                               Chapter 9

     A debtor who is a “small                  Chapter 11. Check all that apply:
     business debtor” must check                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as
                                                                   noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                       operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11
                                                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is
     a “small business debtor”)                                    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     must check the second                                         debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     sub-box.                                                      proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                               Chapter 12

9.   Were prior bankruptcy                  No.
     cases filed by or against
     the debtor within the last 8
     years?                             Yes.
     If more than 2 cases, attach a
     separate list.                                District                                 When                                  Case number
                                                   District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor     See Schedule 1                                                  Relationship
                                                   District                                 When                              Case number, if known



 Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
     2.   267368
                                Case 20-12168-CSS                    Doc 1        Filed 09/14/20            Page 3 of 20
Debtor   Town Sports International, LLC                                                          Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                               example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                             Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone


         Statistical and administrative information (on a consolidated basis)

13. Debtor's estimation of      .        Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                 25,001-50,000
    creditors
                                    50-99                                           5001-10,000                                 50,001-100,000
                                    100-199                                         10,001-25,000                               More than 100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
    2.   267368
                                 Case 20-12168-CSS                    Doc 1        Filed 09/14/20              Page 4 of 20
Debtor   Town Sports International, LLC                                                            Case number (if known)
         Name




         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       09/14/2020
                                                  MM / DD / YYYY


                             X      /s/ Patrick Walsh                                                         Patrick Walsh
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    Chief Executive Officer




18. Signature of attorney    X   /s/ Robert S. Brady                                                       Date 09/14/2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert S. Brady
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 1000 North King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-571-6600                  Email address      rbrady@ycst.com

                                 2847 (DE)
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    2.   267368
                        Case 20-12168-CSS          Doc 1     Filed 09/14/20     Page 5 of 20




                                                   SCHEDULE 1

                  Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

                 On the date hereof, each of the affiliated entities listed below, including the Debtor in this
         chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
         States Code in the United States Bankruptcy Court for the District of Delaware.


                            Company                                             Tax ID#
         TSI Lincoln, LLC                                                     XX-XXXXXXX
         TSI Cobble Hill, LLC                                                 XX-XXXXXXX
         TSI East 76, LLC                                                     XX-XXXXXXX
         TSI West 80, LLC                                                     XX-XXXXXXX
         TSI Glover, LLC                                                      XX-XXXXXXX
         TSI First Avenue, LLC                                                XX-XXXXXXX
         TSI Broadway, LLC                                                    XX-XXXXXXX
         TSI East 23, LLC                                                     XX-XXXXXXX
         TSI Scarsdale, LLC                                                   XX-XXXXXXX
         TSI East 51, LLC                                                     XX-XXXXXXX
         TSI West 23, LLC                                                     XX-XXXXXXX
         TSI Forest Hills, LLC                                                XX-XXXXXXX
         TSI East 91, LLC                                                     XX-XXXXXXX
         TSI Princeton, LLC                                                   XX-XXXXXXX
         TSI East 36, LLC                                                     XX-XXXXXXX
         TSI North Bethesda, LLC                                              XX-XXXXXXX
         TSI Allston, LLC                                                     XX-XXXXXXX
         TSI Hoboken, LLC                                                     XX-XXXXXXX
         TSI Fenway, LLC                                                      XX-XXXXXXX
         TSI Society Hill, LLC                                                XX-XXXXXXX
         TSI West 125, LLC                                                    XX-XXXXXXX
         TSI Croton, LLC                                                      XX-XXXXXXX
         TSI Matawan, LLC                                                     XX-XXXXXXX
         TSI Marlboro, LLC                                                    XX-XXXXXXX
         TSI Oceanside, LLC                                                   XX-XXXXXXX
         TSI Staten Island, LLC                                               XX-XXXXXXX
         TSI Brooklyn Belt, LLC                                               XX-XXXXXXX
         TSI Ramsey, LLC                                                      XX-XXXXXXX
         TSI Whitestone, LLC                                                  XX-XXXXXXX
         TSI Springfield, LLC                                                 XX-XXXXXXX
         TSI Bulfinch, LLC                                                    XX-XXXXXXX
         TSI West 73, LLC                                                     XX-XXXXXXX
         TSI Larchmont, LLC                                                   XX-XXXXXXX
         TSI Commack, LLC                                                     XX-XXXXXXX
         TSI Long Beach, LLC                                                  XX-XXXXXXX
         TSI Garden City, LLC                                                 XX-XXXXXXX




3.   267368
                                  Case 20-12168-CSS       Doc 1      Filed 09/14/20          Page 6 of 20
          Debtor      Town Sports International, LLC                                             Case number (if known)
                      Name




         TSI Connecticut Avenue, LLC                                                      XX-XXXXXXX
         TSI Highpoint, LLC                                                               XX-XXXXXXX
         TSI Central Square, LLC                                                          XX-XXXXXXX
         TSI Court Street, LLC                                                            XX-XXXXXXX
         TSI Lynnfield, LLC                                                               XX-XXXXXXX
         TSI Lexington (MA), LLC                                                          XX-XXXXXXX
         TSI Wellesley, LLC                                                               XX-XXXXXXX
         TSI West 16, LLC                                                                 XX-XXXXXXX
         TSI West 94, LLC                                                                 XX-XXXXXXX
         TSI West 41, LLC                                                                 XX-XXXXXXX
         TSI Ridgewood, LLC                                                               XX-XXXXXXX
         TSI South Park Slope, LLC                                                        XX-XXXXXXX
         TSI Gallery Place, LLC                                                           XX-XXXXXXX
         TSI Murray Hill, LLC                                                             XX-XXXXXXX
         TSI Downtown Crossing, LLC                                                       XX-XXXXXXX
         TSI West 48, LLC                                                                 XX-XXXXXXX
         TSI Westwood, LLC                                                                XX-XXXXXXX
         TSI Jersey City, LLC                                                             XX-XXXXXXX
         TSI Newark, LLC                                                                  XX-XXXXXXX
         TSI Waltham, LLC                                                                 XX-XXXXXXX
         TSI Grand Central, LLC                                                           XX-XXXXXXX
         TSI Astoria, LLC                                                                 XX-XXXXXXX
         TSI Livingston, LLC                                                              XX-XXXXXXX
         TSI Hoboken North, LLC                                                           XX-XXXXXXX
         TSI White Plains City Center, LLC                                                XX-XXXXXXX
         TSI Bay Ridge, LLC                                                               XX-XXXXXXX
         TSI Watertown, LLC                                                               XX-XXXXXXX
         TSI South End, LLC                                                               XX-XXXXXXX
         TSI Boylston, LLC                                                                XX-XXXXXXX
         TSI South Station, LLC                                                           XX-XXXXXXX
         TSI South Bethesda, LLC                                                          XX-XXXXXXX
         TSI Hawthorne, LLC                                                               XX-XXXXXXX
         TSI Varick Street, LLC                                                           XX-XXXXXXX
         TSI Rego Park, LLC                                                               XX-XXXXXXX
         TSI Radnor, LLC                                                                  XX-XXXXXXX
         TSI Glendale, LLC                                                                XX-XXXXXXX
         TSI Carmel, LLC                                                                  XX-XXXXXXX
         TSI Newton, LLC                                                                  XX-XXXXXXX
         TSI Clifton LLC                                                                  XX-XXXXXXX
         TSI West 115th, LLC                                                              XX-XXXXXXX
         TSI West 145th Street, LLC                                                       XX-XXXXXXX
         TSI Morris Park, LLC                                                             XX-XXXXXXX
         TSI Davis Square, LLC                                                            XX-XXXXXXX
         TSI Smithtown, LLC                                                               XX-XXXXXXX
         TSI Bayridge 86th Street LLC                                                     XX-XXXXXXX
         TSI Dobbs Ferry, LLC                                                             XX-XXXXXXX




              Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy              pa
2.   267368
                                  Case 20-12168-CSS       Doc 1      Filed 09/14/20          Page 7 of 20
          Debtor      Town Sports International, LLC                                             Case number (if known)
                      Name




         TSI Butler, LLC                                                                  XX-XXXXXXX
         TSI Columbia Heights, LLC                                                        XX-XXXXXXX
         TSI Wellington Circle, LLC                                                       XX-XXXXXXX
         TSI Hicksville, LLC                                                              XX-XXXXXXX
         TSI Sunnyside, LLC                                                               XX-XXXXXXX
         TSI Westborough, LLC                                                             XX-XXXXXXX
         TSI West Hartford, LLC                                                           XX-XXXXXXX
         TSI Garnerville, LLC                                                             XX-XXXXXXX
         TSI Deer Park, LLC                                                               XX-XXXXXXX
         TSI Providence Eastside, LLC                                                     XX-XXXXXXX
         TSI Bayonne, LLC                                                                 XX-XXXXXXX
         TSI Greenpoint, LLC                                                              XX-XXXXXXX
         TSI Back Bay, LLC                                                                XX-XXXXXXX
         TSI Avenue A, LLC                                                                XX-XXXXXXX
         TSI Dorchester, LLC                                                              XX-XXXXXXX
         TSI Wayland, LLC                                                                 XX-XXXXXXX
         TSI 30 Broad Street, LLC                                                         XX-XXXXXXX
         TSI 1231 3rd Avenue, LLC                                                         XX-XXXXXXX
         TSI Elite Back Bay, LLC                                                          XX-XXXXXXX
         TSI 555 6th Avenue, LLC                                                          XX-XXXXXXX
         TSI Astor Place, LLC                                                             XX-XXXXXXX
         TSI Massapequa, LLC                                                              XX-XXXXXXX
         TSI Westboro Tennis, LLC                                                         XX-XXXXXXX
         TSI - Studio City, LLC                                                           XX-XXXXXXX
         TSI - Northridge, LLC                                                            XX-XXXXXXX
         TSI - Irvine, LLC                                                                XX-XXXXXXX
         TSI - San Jose, LLC                                                              XX-XXXXXXX
         TSI - Alameda, LLC                                                               XX-XXXXXXX
         TSI - Westlake, LLC                                                              XX-XXXXXXX
         TSI - Valencia, LLC                                                              XX-XXXXXXX
         TSI - Torrance, LLC                                                              XX-XXXXXXX
         TSI - Topanga, LLC                                                               XX-XXXXXXX
         TSI - Cal.Glendale, LLC                                                          XX-XXXXXXX
         TSI Peabody, LLC                                                                 XX-XXXXXXX
         TSI Salisbury, LLC                                                               XX-XXXXXXX
         TSI Methuen, LLC                                                                 XX-XXXXXXX
         TSI Pine Street, LLC                                                             XX-XXXXXXX
         TSI-ATC Cape Coral, LLC                                                          XX-XXXXXXX
         TSI-ATC Boyscout, LLC                                                            XX-XXXXXXX
         TSI-ATC Alico Mission, LLC                                                       XX-XXXXXXX
         TSI-ATC Beneva Road, LLC                                                         XX-XXXXXXX
         TSI-ATC Ben Pratt, LLC                                                           XX-XXXXXXX
         TSI-ATC Tamiami Trail, LLC                                                       XX-XXXXXXX
         TSI - Lucille 38th Avenue, LLC                                                   XX-XXXXXXX
         TSI - Lucille Austin Street, LLC                                                 XX-XXXXXXX
         TSI - Lucille Clifton, LLC                                                       XX-XXXXXXX




              Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy              pa
2.   267368
                                  Case 20-12168-CSS       Doc 1      Filed 09/14/20          Page 8 of 20
          Debtor      Town Sports International, LLC                                             Case number (if known)
                      Name




         TSI - Lucille Kings Highway, LLC                                                 XX-XXXXXXX
         TSI - Lucille Valley Stream, LLC                                                 XX-XXXXXXX
         TSI Dupont II, Inc.                                                              XX-XXXXXXX
         TSI East 86, LLC                                                                 XX-XXXXXXX
         TSI Cash Management, LLC                                                         XX-XXXXXXX
         TSI Hartsdale, LLC                                                               XX-XXXXXXX
         TSI Sheridan, LLC                                                                XX-XXXXXXX
         TSI West 38, LLC                                                                 XX-XXXXXXX
         TSI White Plains, LLC                                                            XX-XXXXXXX
         TSI Giftco, LLC                                                                  XX-XXXXXXX
         TSI Holdings (CIP), LLC                                                          XX-XXXXXXX
         TSI-ATC Holdco, LLC                                                              XX-XXXXXXX
         TSI-HR 13th Street, LLC                                                          XX-XXXXXXX
         TSI-HR 45th Street, LLC                                                          XX-XXXXXXX
         TSI-HR 76th Street, LLC                                                          XX-XXXXXXX
         TSI-HR Whitehall Street, LLC                                                     XX-XXXXXXX
         TSI Stoked, LLC                                                                      N/A
         TSI Total Woman Holdco, LLC                                                      XX-XXXXXXX
         TSI Placentia, LLC                                                               XX-XXXXXXX
         TSI Holdings (IP), LLC                                                           XX-XXXXXXX
         TSI Holdings (DC), LLC                                                           XX-XXXXXXX
         TSI Georgetown, LLC                                                              XX-XXXXXXX
         TSI University Management, LLC                                                   XX-XXXXXXX
         TSI International, Inc.                                                          XX-XXXXXXX
         TSI Holdings (MA), LLC                                                           XX-XXXXXXX
         TSI Holdings (MD), LLC                                                           XX-XXXXXXX
         TSI Holdings (NJ), LLC                                                           XX-XXXXXXX
         TSI Colonia, LLC                                                                 XX-XXXXXXX
         TSI Holdings (PA), LLC                                                           XX-XXXXXXX
         TSI Holdings (VA), LLC                                                           XX-XXXXXXX
         TSI Beacon Street, LLC                                                           XX-XXXXXXX
         TSI Clarendon, LLC                                                               XX-XXXXXXX
         Town Sports International, LLC                                                   XX-XXXXXXX
         TSI Holdings II, LLC                                                             XX-XXXXXXX




              Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy              pa
2.   267368
                           Case 20-12168-CSS        Doc 1     Filed 09/14/20     Page 9 of 20




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


         In re:                                                Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC,                       Case No. 20-_____ (___)

                                         Debtor.


                           COMBINED CORPORATE OWNERSHIP STATEMENT
                              AND LIST OF EQUITY INTEREST HOLDERS
                       PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

                  Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

         Procedure, the above-captioned debtor and debtor in possession (collectively, the “Debtors”),

         hereby states as follows:


                  1.       Town Sports International, LLC is 100% owned by TSI Holdings II, LLC

                  2.       TSI Holdings II, LLC is 100% owned by Town Sports International, Inc.


                  The following is a list of all entities that directly or indirectly own 10% or more of any

         class of equity security interests in Town Sports International Holdings, Inc:

                   Equity Holder                Nature of Interest Held              Unit Holdings and
                                                                                        % Ownership
                  Fitness TSI, LLC                   Common Stock                    4,200,000 (14.13%)




3.   267368
              Case 20-12168-CSS           Doc 1     Filed 09/14/20     Page 10 of 20




                            UNANIMOUS WRITTEN CONSENT
                                      OF THE
                               BOARD OF DIRECTORS
                                        OF
                          TOWN SPORTS INTERNATIONAL, LLC

                                        September 13, 2020

               The board of directors (the “Board”) of Town Sports International, LLC, a New
York limited liability company (the “Company”), hereby takes the following actions and adopts,
approves, and consents to the following resolutions by written consent as of the date hereof:

               WHEREAS, the Board has reviewed and considered the financial and operational
condition of the Company and each of its subsidiaries (each a “Subsidiary” and collectively, the
“Subsidiaries” and together with the Company, each an “Entity” and collectively, the “Entities”),
and the Entities’ business on the date hereof, including the assets of the Entities, and current and
long-term liabilities of the Entities, and the recommendations of the Entities’ legal, financial, and
restructuring advisors as to the relative risks and benefits of pursuing a bankruptcy proceeding
under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

                WHEREAS, the Board has determined that it is in the best interests of the Entities
and the Entities’ stakeholders, creditors, and other interested parties to commence a case under the
provisions of chapter 11 of the Bankruptcy Code;

               WHEREAS, the special committee of the Company, formed on September 13,
2020 (the “Special Committee”) has had an opportunity to consult with the Company’s financial
and legal advisors and review the chapter 11 preparation materials, and the Special Committee
recommends the filing of chapter 11 petitions; and

               WHEREAS, the Board wishes to approve and authorize the taking of actions and
execution of documents in connection with the foregoing.

               NOW, THEREFORE, BE IT:

               RESOLVED, that, in the judgment of the Board, it is desirable and in the best
interests of the Company, the creditors of the Company, and other interested parties of the
Company, that a voluntary petition (the “Petition”) be filed by the Company with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) under the provisions of
chapter 11 of the Bankruptcy Code; and it is further

                 RESOLVED, that the officers of the Company and Patrick Walsh (each, an
“Authorized Person” and collectively, the “Authorized Persons”) be, and each of them, acting
alone or in any combination, hereby is, authorized, directed, and empowered, on behalf of and in
the name of the Company (i) to execute and verify the Petition and all documents ancillary thereto,
and to cause the Petition to be filed with the Bankruptcy Court commencing a case (the
“Bankruptcy Case”), and to make or cause to be made prior to the execution thereof any
modifications to the Petition or ancillary documents, and (ii) to execute, verify, and file or cause
to be filed all other petitions, schedules, lists, motions, applications, declarations, affidavits, and
               Case 20-12168-CSS          Doc 1     Filed 09/14/20      Page 11 of 20




other papers or documents necessary, appropriate, or desirable in connection with the foregoing;
and it is further

                RESOLVED, that the law firms of Kirkland & Ellis LLP, Kirkland & Ellis
International LLP (collectively, with Kirkland & Ellis LLP, “Kirkland”), and Young Conaway
Stargatt & Taylor, LLP be, and hereby are, authorized and empowered to represent the Company
as bankruptcy counsel on the terms set forth in their respective engagement letters with the
Company, which is hereby ratified and approved, and to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company’s rights, including without limitation the preparation of certain documents to be filed
simultaneously with the Petition or during the Bankruptcy Case; and it is further

                RESOLVED, that Houlihan Lokey, Inc. be, and hereby is, authorized and
empowered to serve as the financial advisor and investment banker to represent and assist the
Company in connection with the sale of the Company’s assets and in carrying out its duties under
the Bankruptcy Code, and to take any and all actions to advance the Company’s rights and
obligations in connection with the Bankruptcy Case; and it is further

              RESOLVED, that Epiq Corporate Restructuring, LLC be, and hereby is,
authorized and empowered to serve as the claims, noticing, solicitation and balloting agent for the
Company in connection with the Bankruptcy Case; and it is further

                RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized and empowered, on behalf of and in the name of the
Company, to obtain the use of cash collateral and post-petition financing according to terms
substantially similar to those negotiated by the management of the Company prior to the Petition
Date, including under debtor-in-possession credit facilities, if any, and to enter into any guarantees
and to pledge and grant liens on its assets as may be contemplated by or required under the terms
of such Bankruptcy Court-approved post-petition financing or cash collateral agreements, and in
connection therewith, the Authorized Persons are hereby authorized and directed to execute
appropriate loan agreements, cash collateral agreements, and related ancillary documents; and it is
further

                RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, directed, and empowered, on behalf of and in the name of
the Company, to secure the payment and performance of any such Bankruptcy Court-approved
post-petition financing by (i) (a) pledging or granting liens or mortgages on, or security interests
in, all or any portion of the Company’s assets, including all or any portion of the issued and
outstanding membership interests of any subsidiaries, whether now or hereafter acquired, and
(b) causing its subsidiaries, to pledge or grant liens or mortgages or security interests in, all or any
portion of such subsidiaries’ assets, whether now owned or hereafter acquired, and (ii) entering
into or causing to be entered into, including without limitation causing its subsidiaries to enter into
such credit agreements, guarantees, other debt instruments, security agreements, pledge
agreements, control agreements, inter-creditor agreements, mortgages, deeds of trust, and other
agreements as are necessary, appropriate or desirable to effectuate the intent of, or matters
reasonably contemplated or implied by, this resolution in such form, covering such collateral and
having such other terms and conditions as are approved or deemed necessary, appropriate, or

                                                   2
              Case 20-12168-CSS          Doc 1    Filed 09/14/20      Page 12 of 20




desirable by the Authorized Persons executing the same, the execution thereof by such Authorized
Persons to be conclusive evidence of such approval or determination; and it is further

                RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, directed, empowered, on behalf of and in the name of the
Company, to perform the obligations of the Company under the Bankruptcy Code, with all such
actions to be performed in such manner, and all such certificates, instruments, guaranties, notices,
and documents to be executed and delivered in such form, as the Authorized Persons performing
or executing the same shall approve, and the performance or execution thereof by such Authorized
Persons shall be conclusive evidence of the approval thereof by such Authorized Persons and by
the Company; and it is further

                RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination is, hereby authorized, directed, and empowered, in the name of and on behalf of
the Company, to cause the Company to enter into, execute, deliver, certify, file, record and perform
under such agreements, instruments, motions, affidavits, applications for approvals or rulings of
governmental or regulatory authorities, certificates or other documents, to pay all expenses,
including filing fees, and to take such other actions as in the judgment of such Authorized Persons,
shall be necessary, proper, and desirable to prosecute a successful completion of the Bankruptcy
Case and to effectuate the restructuring or liquidation of the Company’s debts, other obligations,
organizational form and structure and ownership of the Company, all consistent with the foregoing
resolutions and to carry out and put into effect the purposes of which the foregoing resolutions,
and the transactions contemplated by these resolutions, their authority thereunto to be evidenced
by the taking of such actions; and it is further

               RESOLVED, that the Company’s and each and any of its Subsidiaries’ and each
and any of their subsidiaries’ execution of any and all documents in connection with the foregoing
be, and hereby is, consented to, approved, and ratified; and it is further

                RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, directed, and empowered, on behalf of and in the name of
the Company, as the Controlling Person of each of its Subsidiaries, to take all actions, and execute
such further documents, as may be necessary or desirable, on behalf of each Subsidiary set forth
in the foregoing resolutions, including without limitation a written consent by the Company,
approving the foregoing, and any actions, including the execution of documents, taken prior to the
date hereof by such persons in accordance with the foregoing are hereby consented to, approved,
and ratified; and it is further

                RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, directed, and empowered, on behalf of and in the name of
the Company, to take such actions and execute and deliver such documents as may be required or
as the Authorized Persons may determine to be necessary, appropriate, or desirable to carry out
the intent and purpose of the foregoing resolutions or to obtain the relief sought thereby, including
without limitation the execution and delivery of any petitions, schedules, lists, declarations,
affidavits, and other papers or documents, with all such actions to be taken in such manner, and all
such petitions, schedules, lists, declarations, affidavits, and other papers or documents to be
executed and delivered in such form as the Authorized Persons shall approve, the taking or

                                                 3
              Case 20-12168-CSS         Doc 1     Filed 09/14/20     Page 13 of 20




execution thereof by any Authorized Persons being conclusive evidence of the approval thereof
by the Authorized Persons; and it is further

                 RESOLVED, that all of the acts and transactions relating to matters contemplated
by the foregoing resolutions, which acts and transactions would have been authorized and
approved by the foregoing resolutions except that such acts and transactions were taken prior to
the adoption of these resolutions, be, and they hereby are, in all respects confirmed, approved, and
ratified; and it is further

              RESOLVED, that facsimile or photostatic copies of signatures to this consent shall
be deemed to be originals and may be relied on to the same extent as the originals.

                                    [Signature Page Follows]




                                                 4
           Case 20-12168-CSS     Doc 1   Filed 09/14/20         Page 14 of 20




              IN WITNESS WHEREOF, the undersigned, being the Board of the Company,
hereby executes this written consent effective as of the date first written above.



                                         _/s/ Patrick Walsh
                                         Patrick Walsh
                                         Director

                                         /s/ Martin Annese
                                         Martin Annese
                                         Director

                                         /s/ Jefferu Crivello
                                         Jeffery Crivello
                                         Director

                                         /s/ Justin Lundberg
                                         Justin Lundberg
                                         Director

                                         /s/ Steven G. Panagos
                                         Steven G. Panagos
                                         Director

                                         /s/ Jill Frizzley
                                         Jill Frizzley
                                         Director
                              Case 20-12168-CSS             Doc 1      Filed 09/14/20            Page 15 of 20


     Fill in this information to identify the case:

     Debtor name: Town Sports International, LLC, et al.

     United States Bankruptcy Court for the:             District of Delaware
                                                                                (State)                                     Check if this is an
     Case number (if known): 20-                                                                                          amended filing


     Official Form 204
     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
     Unsecured Claims and Are Not Insiders                                                                                                 12/15
     A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
     which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31).
     Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value
     places the creditor among the holders of the 30 largest unsecured claims.


 Name of creditor and            Name, telephone number, and email   Nature of        Indicate if claim Amount of unsecured claim
 complete mailing address,       address of creditor contact         the claim        is contingent,
 including zip code                                                  (for             unliquidated, or If the claim is fully unsecured, fill in only
                                                                     example,         disputed          unsecured claim amount. If claim is partially
                                                                     trade debts,                       secured, fill in total claim amount and
                                                                     bank loans,                        deduction for value of collateral or setoff to
                                                                     professional                       calculate unsecured claim.
                                                                     services,
                                                                     and
                                                                     government                          Total          Deducti     Unsecured claim
                                                                     contracts)                          claim, if      on for
                                                                                                         partially      value of
                                                                                                         secured        collater
                                                                                                                        al or
                                                                                                                        setoff
     ABC Realty                                                      Rent And
                                 Bill Harra
     152 West 57th Street,                                           Other            Contingent,                                   $1,255,433
1.                               (212) 307-0500, Ext. 226
     12th Floor                                                      Related          Disputed
                                 bharra@abcmgmt.net
     New York, NY 10019                                              Amounts
     TFG Winter Street           Mark Bush
     Property, LLC               (617) 986-6341
     c/o Davis Marcus            mbush@thedaviscompanies.co
                                                                     Rent And
     Management, Inc.            m
                                                                     Other            Contingent,
2.   125 High Street, Ste                                                                                                                 $1,107,516
                                                                     Related          Disputed
     2111                        Colin C. Macdonald
                                                                     Amounts
     Attn: Kevin Bransfield      (617) 986-6341
     Boston, MA                  cmacdonald@thedaviscompani
     02110-2704                  es.com
     Babson College
                                                                     Rent And
     Attn: Controller,           Steve Gusmini
                                                                     Other            Contingent,
3.   Nichols Building            781-239-5697                                                                                             $1,081,644
                                                                     Related          Disputed
     Babson Park, MA             sgusmini@babson.edu
                                                                     Amounts
     02157
     575 Lex Property
                                 Monica Saavedra-Garcia              Rent And
     Owner, LLC
                                 212-702-9824                        Other            Contingent,
4.   PO Box 780236                                                                                                                           $962,495
                                 Monica.SaavedraGarcia@colu          Related          Disputed
     Philadelphia, PA
                                 mbia.reit                           Amounts
     19178-0236




     3.   267368
                              Case 20-12168-CSS           Doc 1     Filed 09/14/20           Page 16 of 20


 Name of creditor and          Name, telephone number, and email   Nature of      Indicate if claim Amount of unsecured claim
 complete mailing address,     address of creditor contact         the claim      is contingent,
 including zip code                                                (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
                               Spero Poulimeros
      Con Edison
                               NUS Consulting Group
      PO Box 1701
5.                             201-391-4300                        Utilities                                                             $948,248
      New York, NY
                               spoulimeros@nusconsulting.co
      10116-1701
                               m
                               Marcia Nurse-Daniel
      New Roc Parcel 1A,       203-256-4066
      LLC                      Mnurse-daniel@ceruzzi.com           Rent And
      Attn: Aaron                                                  Other          Contingent,
6.                                                                                                                                       $945,079
      Kosakowski               and                                 Related        Disputed
      1720 Post Road                                               Amounts
      Fairfield, CT 06824      Louis Cappelli
                               louis@icapelli.com
                                                                   Rent And
      Garth Organization       Daniel Friedland
                                                                   Other          Contingent,
7.    161 East 86th Street     212-586-8800                                                                                              $940,659
                                                                   Related        Disputed
      New York, NY 10019       dan@garthorg.com
                                                                   Amounts
      Trea 350 Washington
      Street LLC
                                                                   Rent And
      4400 W 78th St, Suite    Chris Daley
                                                                   Other          Contingent,
8.    200, Attn: Allison       617 204 1030                                                                                              $935,804
                                                                   Related        Disputed
      Barron                   Christopher.Daley@cbre.com
                                                                   Amounts
      Minneapolis, MN
      55435
      Related Broadway
                               Debbie Bronisevsky                  Rent And
      Development, LLC
                               917-734-4868                        Other          Contingent,
9.    60 Columbus Circle,                                                                                                                $934,504
                               Debbie.Bronisevsky@related.c        Related        Disputed
      19th Floor
                               om                                  Amounts
      New York, NY 10023
      Larstrand Corp.
                                                                   Rent And
      C/O ZKZ Assoc. -         Andrea Cardella
                                                                   Other          Contingent,
10.   Friedland
           8                   212-744-3300                                                                                              $901,870
                                                                   Related        Disputed
      500 Park Avenue          ac@friedlandproperties.com
                                                                   Amounts
      New York, NY 10022




                                                                   2


      4.   267368
                              Case 20-12168-CSS           Doc 1     Filed 09/14/20           Page 17 of 20


 Name of creditor and          Name, telephone number, and email   Nature of      Indicate if claim Amount of unsecured claim
 complete mailing address,     address of creditor contact         the claim      is contingent,
 including zip code                                                (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
                               Donna Vogel
                               212.431.9416
                               dsiciliani@gfpre.com;
      Lafayette-Astor                                              Rent And
      Associates LLC                                               Other          Contingent,
11.        9                   and                                                                                                       $844,022
      P.O. Box 432                                                 Related        Disputed
      Emerson, NJ 07630                                            Amounts
                               Bibi Husseain
                               212-609-8030
                               BHusseain@gfpre.com
      Dobbs Ferry Shopping
      LLC
                                                                   Rent And
      C/O Philips              Maria Lange
                                                                   Other          Contingent,
12.   International 295        212.951.3813                                                                                              $802,289
                                                                   Related        Disputed
      Madison Avenue, 2nd      mlange@pihc.com
                                                                   Amounts
      Floor
      New York, NY 10017
      Rock Mcgraw , Inc.                                           Rent And
                               Jeffrey Kim
      1221 1Avenue of the                                          Other          Contingent,
13.                            212 282 2031                                                                                              $771,951
      Americas                                                     Related        Disputed
                               jkim@rockefellergroup.com
      New York, NY 10020                                           Amounts
      ARE-MA Region No.
                                                                   Rent And
      75, LLC                  Shelby McKenney
                                                                   Other          Contingent,
14.   PO Box
           1 975383            617-500-8703                                                                                              $770,926
                                                                   Related        Disputed
      Dallas, TX               smckenney@are.com
                                                                   Amounts
      75397-5383
      Station Landing III
                               Chuck Landry and Jessica
      LLC                                                          Rent And
                               Pollack
      2310 1Washington                                             Other          Contingent,
15.                            617-559-5027                                                                                              $747,516
      Street                                                       Related        Disputed
                               clandry@natdev.com
      Newton Lower Falls,                                          Amounts
                               jpollack@natdev.com
      MA 02462
      Inland Diversified
      Real Estate Services,
                                                                   Rent And
      L.L.C                    Jennifer Surber
                                                                   Other          Contingent,
16.   159611 Collections       317 713 5656                                                                                              $741,231
                                                                   Related        Disputed
      Center Drive             jsurber@kiterealty.com
                                                                   Amounts
      Chicago, IL
      60693-0139




                                                                   3


      4.   267368
                              Case 20-12168-CSS           Doc 1     Filed 09/14/20           Page 18 of 20


 Name of creditor and          Name, telephone number, and email   Nature of      Indicate if claim Amount of unsecured claim
 complete mailing address,     address of creditor contact         the claim      is contingent,
 including zip code                                                (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
      SCF RC Funding IV
                                                                   Rent And
      LLC                      Claudia Curto
                                                                   Other          Contingent,
17.   47 Hulfish
           1     St, Suite     609-285-2969                                                                                              $730,018
                                                                   Related        Disputed
      210                      ccurto@essentialproperties.com
                                                                   Amounts
      Princeton, NJ 08542
      Imperial Bag & Paper
                               Virginia Wotman
      Company,   LLC
18.        1                   201-437-7440 ext. 5104              Trade                                                                 $726,621
      255 Route 1 and 9
                               virginia@imperialdade.com
      Jersey City, NJ 07306
      110 BP Property LLC                                          Rent And
                               Jessica Eller
      64 Beaver  St.,                                              Other          Contingent,
19.        1                   212.563.9200, Ext.135                                                                                     $715,644
      Suite 108                                                    Related        Disputed
                               jeller@hidrock.com
      New York, NY 10004                                           Amounts
      DC USA Operating
      Co., LLC                                                     Rent And
                               Steven A. Sterneck
      2309 Frederick                                               Other          Contingent,
20.                            212-678-4400 ext. 106                                                                                     $700,013
      Douglass Blvd., 2nd                                          Related        Disputed
                               ssterneck@gridproperties.com
      Floor                                                        Amounts
      New York, NY 10027
      WMAP, LLC
      C/O The Shops At                                             Rent And
                               Joanna Grace Morrow
      Atlas Park                                                   Other          Contingent,
21.                            (818) 265-7601                                                                                            $694,773
      P.O. BOX 843383                                              Related        Disputed
                               Jmorrow@onni.com
      Los Angeles, CA                                              Amounts
      90084-3383
                               Chuck Grace
                               213-388-5416
                               cgrace@itcelectronics.com
      Tolleson One, LLC                                            Rent And
      4012 Via Solano                                              Other          Contingent,
22.                            and                                                                                                       $682,815
      Palos Verdes Estates,                                        Related        Disputed
      CA 90274                                                     Amounts
                               Daniel B. Leon, Esq.
                               310-312-3289
                               dbl@msk.com
      Yorkville Towers         Diana Bosnjak                       Rent And
      Associates               212.534.7771 x 136                  Other          Contingent,
23.                                                                                                                                      $678,526
      1619 Third Ave.          dbosnjak@RYManagement.co            Related        Disputed
      New York, NY 10128       m                                   Amounts




                                                                   4


      4.   267368
                              Case 20-12168-CSS           Doc 1     Filed 09/14/20           Page 19 of 20


 Name of creditor and          Name, telephone number, and email   Nature of      Indicate if claim Amount of unsecured claim
 complete mailing address,     address of creditor contact         the claim      is contingent,
 including zip code                                                (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
      200 Park
                                                                   Rent And
      LP General Post          Jean Baptiste David
                                                                   Other          Contingent,
24.   Office P.O. Box          212-867-0750                                                                                              $654,398
                                                                   Related        Disputed
      27996                    JDavid@TishmanSpeyer.com
                                                                   Amounts
      New York, NY 10087
      Clearbrook Cross LLC
                                                                   Rent And
      c/o Robert Martin        Customer Service
                                                                   Other          Contingent,
25.   Company, LLC             914-592-4800                                                                                              $643,808
                                                                   Related        Disputed
      100 Clearbrook Road      customerservice@rmcdev.com
                                                                   Amounts
      Elmsford, NU 10523
      T-C 501 Boylston
                                                                   Rent And
      Street LLC               Devin O’Keeffe
                                                                   Other          Contingent,
26.   14626 Collections        617 247 3676                                                                                              $632,131
                                                                   Related        Disputed
      Center Drive             devin.o’keeffe@cbre.com
                                                                   Amounts
      Chicago, IL 60693
                                                                   Rent And
      100 Duffy, LLC           Ana Morgan
                                                                   Other          Contingent,
27.   102 Duffy Avenue         216-588-7141                                                                                              $606,288
                                                                   Related        Disputed
      Hicksville, NY 11801     Ana.Morgan@mynycb.com
                                                                   Amounts
      George Comfort &
                                                                   Rent And
      Sons, Inc.               Anita Polczynska
                                                                   Other          Contingent,
28.   200 Madison Ave,         212.542.2139                                                                                              $586,817
                                                                   Related        Disputed
      26th Floor               apolczynska@gcomfort.com
                                                                   Amounts
      New York, NY 10016
      Club Investors Group,
      LP
                                                                   Rent And
      Attention: Frank         Frank Napolitano
                                                                   Other          Contingent,
29.   Napolitano               215 341-6130                                                                                              $567,894
                                                                   Related        Disputed
      640 Spruce Street        franknapolitanojr@gmail.com;
                                                                   Amounts
      Philadelphia, PA
      19106
      SOF-IX Blueback
                                                                   Rent And
      Square Holdings, L.P.    Vincent Banda
                                                                   Other          Contingent,
30.   P.O.BOX 75762            312.242.3184                                                                                              $562,152
                                                                   Related        Disputed
      Baltimore, MD            vbanda@starwoodretail.com
                                                                   Amounts
      21275-5762




                                                                   5


      4.   267368
                               Case 20-12168-CSS                       Doc 1          Filed 09/14/20                Page 20 of 20




      Fill in this information to identify the case and this filing:

      Debtor Name Town Sports International, LLC
      United States Bankruptcy Court for the:             District of Delaware
      Case number (If known): 20-


      Official Form 202
      Declaration Under Penalty of Perjury for Non-Individual Debtors                                                         12/15
      An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
      form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
      amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
      and the date. Bankruptcy Rules 1008 and 9011.
      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
      1519, and 3571.


                    Declaration and signature
                  I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
                  another individual serving as a representative of the debtor in this case.
                  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                            Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                            Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                            Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                            Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                            Schedule H: Codebtors (Official Form 206H)


                            Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                            Amended Schedule ______


                            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                            Form 204)

                            Other document that requires a declaration: Combined Corporate Ownership Statement and List of Equity Interest Holders




                  I declare under penalty of perjury that the foregoing is true and
                  correct. Executed on 09/14/2020
                                   MM / DD / YYYY                                         /s/ Patrick Walsh
                                                                                          Signature of individual signing on behalf of debtor

                                                                                          Patrick Walsh
                                                                                          Printed name

                             Chief Executive Officer
                             Position or relationship to debtor




                                                                                      6


4.   267368
